DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Chung Park (Reg#52093) on 4/6/2021.

The application has been amended as follows: 
1. (Currently Amended)  An image display device provided with a keyboard, the device comprising:
a flexible display device capable of being bent, rolled or expanded; 
a body supported at a first side so that the flexible display device may be bent, rolled or expanded, and having a keyboard application space formed by removing an area to have a predetermined depth and range, from a portion of an exposed surface on an opposite side of the first side to which the flexible display device is applied, toward the first side, and a 
a keyboard unit applied to the keyboard application space in a state capable of switching an application state to be coupled to and carried together with the body or to be detachable from the body, and performing a function as an input means by using a wired or wireless communication means,
wherein the body includes:
an infolding body 1 for supporting one side portion of the flexible display device at the first side, and including a minimum curvature section for securing a minimum curvature in case of an infolding state at one side where folding can be performed; and
an infolding body 2 for supporting an opposite side portion of the flexible display device at the first side, and sharing the minimum curvature section with the infolding body 1 at one side where folding can be performed, and wherein the infolding body 2 includes a rear camera for photographing a rear subject and;
wherein the keyboard application space is formed in an area on the opposite side of the first side of the infolding body 2 where interference with the rear camera does not occur and outside the minimum curvature section.
2. (Cancelled)	
3. (Cancelled)	
5. (Currently Amended)	An image display device, comprising:
a flexible display device capable of being bent, rolled or expanded; 

a keyboard unit applied to the keyboard application space in a state capable of switching an application state to be coupled to and carried together with the body or to be detachable from the body, and performing a function as an input means by using a wired or wireless communication means,
wherein the body includes;
a center body for supporting a center portion of the flexible display device at the first side, including a component for performing outfolding at one side where folding can be performed, and including a minimum curvature section for securing a minimum curvature in case of an infolding state at an opposite side where folding can be performed;
an upper body including a component for performing outfolding on one side and connected to the center body to perform outfolding at an end portion of the flexible display device together with the center body, configuring a free end at an opposite end portion, and supporting an end portion of the flexible display device at the first side; and
a lower body sharing the minimum curvature section with the center body at one side connected to the center body and capable of performing infolding, configuring a free end at an 
wherein the keyboard application space is formed on an opposite side of a front surface of the upper body or on an opposite side of a front surface of the lower body, the keyboard application space is located outside the minimum curvature section on the opposite side of the front surface of the lower body.

6. (Currently Amended)	The device according to claim 5, 
wherein, when the keyboard application space is formed on the opposite side of the front surface of the lower body.

7. (Currently Amended)	The device according to claim 1, 
wherein the body includes a component related to performing rolling on one end portion of the flexible display device and a rollable cover connected to one side of the infolding body 1,
the infolding body 1 supports a center portion of the flexible display device at the first side, includes a minimum curvature section for securing a minimum curvature in case of an infolding state at one side where infolding can be performed, and includes a component related to performing rolling on one end portion of the flexible display device at one side opposite to the one side where infolding can be performed, and
the infolding body 2 is connected to one side where infolding of the infolding body 1 can be performed, shares the minimum curvature section with the infolding body 1 at the one side where infolding can be performed, and supports an opposite end portion of the flexible display device at the first side.
8. (Currently Amended)	An image display device, comprising
a flexible display device capable of being bent, rolled or expanded; 
a body supported at a first side so that the flexible display device may be bent, rolled or expanded, and having a keyboard application space formed by removing an area to have a predetermined depth and range, from a portion of an exposed surface on an opposite side of the first side to which the flexible display device is applied, toward the first side, and a component related to attachment, detachment, storage and withdrawal of an object applied to the keyboard application space; and
a keyboard unit applied to the keyboard application space in a state capable of switching an application state to be coupled to and carried together with the body or to be detachable from the body, and performing a function as an input means by using a wired or wireless communication means,
wherein the body includes:
an upper body for supporting one side portion of the flexible display device at the first side, and applying a configuration or a component for performing outfolding at one side where folding can be performed, and a rollable cover connected to one side of the upper body; and
and
wherein the keyboard application space is formed in an area on the opposite side of the first side of the lower body where interference with the rollable cover does not occur.
9. (Currently amended)	The device according to claim [[1]] 8, 
wherein the body includes a component related to performing rolling on one end portion of the flexible display device 
the upper body supports a center portion of the flexible display device at the first side and includes a component related to performing outfolding at one side where outfolding can be performed and includes a component related to performing rolling on one end portion of the flexible display device at one side opposite to the one side where outfolding can be performed, 
the lower body supports an opposite end portion of the flexible display device at the first side and applies a configuration or a component for performing outfolding at one side where folding can be performed and is connected to the upper body, and
the keyboard application space is formed in an area on an opposite side of the first side of the lower body, where interference with the rollable cover does not occur.

1[[2]], wherein the keyboard unit includes a keyboard body, in which four or more rows of parallel keys are arranged on one side, 
wherein a folding groove is formed in a keyboard body portion located at a free end portion of the infolding body 2 or the lower body so that the keyboard body portion out of the free end portion of the infolding body 2 or the lower body may be rotated and folded toward the vertical surface of the free end of the infolding body 2 or the lower body.

Reason for Allowance
Claims 1 and 5-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
An image display device provided with a keyboard, the device comprising:
a flexible display device capable of being bent, rolled or expanded; 
a body supported at a first side so that the flexible display device may be bent, rolled or expanded, and having a keyboard application space formed by removing an area to have a predetermined depth and range, from a portion of an exposed surface on an opposite side of the first side to which the flexible display device is applied, toward the first side, and a component related to attachment, detachment, storage and withdrawal of an object applied to the keyboard application space; and
a keyboard unit applied to the keyboard application space in a state capable of switching an application state to be coupled to and carried together with the body or to be detachable from the body, and performing a function as an input means by using a wired or wireless communication means,
wherein the body includes:
an infolding body 1 for supporting one side portion of the flexible display device at the first side, and including a minimum curvature section for securing a minimum curvature in case of an infolding state at one side where folding can be performed; and
an infolding body 2 for supporting an opposite side portion of the flexible display device at the first side, and sharing the minimum curvature section with the infolding body 1 at one side where folding can be performed, and wherein the infolding body 2 includes a rear camera for photographing a rear subject and;
wherein the keyboard application space is formed in an area on the opposite side of the first side of the infolding body 2 where interference with the rear camera does not occur and outside the minimum curvature section.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the limitation of independent claim includes the allowable subject matter as indicated in the non-final (10/21/2020). 
The primary reason for allowance of independent claim 5 the prior art of record, individually or in combination does not teach or fairly suggest:
An image display device, comprising:
a flexible display device capable of being bent, rolled or expanded; 
a body supported at a first side so that the flexible display device may be bent, rolled or expanded, and having a keyboard application space formed by removing an area to have a predetermined depth and range, from a portion of an exposed surface on an opposite side of the first side to which the flexible display device is applied, toward the first side, and a component related to attachment, detachment, storage and withdrawal of an object applied to the keyboard application space; and
a keyboard unit applied to the keyboard application space in a state capable of switching an application state to be coupled to and carried together with the body or to be detachable from the body, and performing a function as an input means by using a wired or wireless communication means,
wherein the body includes;
a center body for supporting a center portion of the flexible display device at the first side, including a component for performing outfolding at one side where folding can be performed, and including a minimum curvature section for securing a minimum curvature in case of an infolding state at an opposite side where folding can be performed;
an upper body including a component for performing outfolding on one side and connected to the center body to perform outfolding at an end portion of the flexible display device together with the center body, configuring a free end at an opposite end portion, and supporting an end portion of the flexible display device at the first side; and
a lower body sharing the minimum curvature section with the center body at one side connected to the center body and capable of performing infolding, configuring a free end at an opposite end portion, and supporting an opposite end portion of the flexible display device at the first side, and 
wherein the keyboard application space is formed on an opposite side of a front surface of the upper body or on an opposite side of a front surface of the lower body, the keyboard application space is located outside the minimum curvature section on the opposite side of the front surface of the lower body.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the limitation of independent claim includes the allowable subject matter as indicated in the non-final (10/21/2020). 

The primary reason for allowance of independent claim 8 the prior art of record, individually or in combination does not teach or fairly suggest:
An image display device, comprising
a flexible display device capable of being bent, rolled or expanded; 
a body supported at a first side so that the flexible display device may be bent, rolled or expanded, and having a keyboard application space formed by removing an area to have a predetermined depth and range, from a portion of an exposed surface on an opposite side of the first side to which the flexible display device is applied, toward the first side, and a component related to attachment, detachment, storage and withdrawal of an object applied to the keyboard application space; and
a keyboard unit applied to the keyboard application space in a state capable of switching an application state to be coupled to and carried together with the body or to be 
wherein the body includes:
an upper body for supporting one side portion of the flexible display device at the first side, and applying a configuration or a component for performing outfolding at one side where folding can be performed, and a rollable cover connected to one side of the upper body; and
a lower body for supporting an opposite side portion of the flexible display device at the first side, applying a configuration or a component for performing outfolding at one side where folding can be performed, and connected to the upper body, and
wherein the keyboard application space is formed in an area on the opposite side of the first side of the lower body where interference with the rollable cover does not occur.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the limitation of independent claim includes the allowable subject matter as indicated in the non-final (10/21/2020). 
Furthermore, the closest prior arts of record are provided in the previous office action and the previous PTO-892(10/21/2020).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner




/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841